Adoption of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, I should like to say that I cast a vote in error yesterday afternoon on the question of referring the bananas issue back to committee. We in this Parliament risk setting ourselves on a course which will fail to help the banana growers and, at the same time, will continue to inflict grave injustice on small enterprises engaged in producing things like bath products and ...
... I therefore wish I had cast my vote the other way. I wish that to be placed on the record.
We will include this in the Minutes, Mr MacCormick.
(The Minutes were approved)
Mr President, I only wanted to report my presence for the Minutes. I will not be signing the attendance register as I am leaving in one hour, but I wanted everyone to know that I am here.
We can all see, Mrs Van der Laan, that you are here.
It will be included in the Minutes.
Vote
Mr President, we were somewhat confounded yesterday by an action of a Member of the Confederal Group of the European United Left/Nordic Green Left, but I think that what I am about to announce will not come as a surprise to anyone here, as I explained at length on Monday what I am about to request. In fact, you have also received several e-mails and I have also written to the Conference of Presidents on the matter. The fact is that according to Members of various groups, the agenda on Fridays is too light, as a result of which many Members genuinely believe that their time can be spent more productively elsewhere. Consequently, there are few of us here today and we cannot guarantee that our electorate is adequately represented here. We therefore believe that a choice needs to be made: either we need to give more substance to Friday' s agenda or to abolish the Friday sitting. In this context, I wish to ask for the quorum to be checked.
I think that we all know the rules by now. Mrs Buitenweg, you cannot request this on your own. Such a request must be made by at least 32 Members. I will check if there are sufficient Members present who wish to check the quorum.
I notice that more than 32 Members have made this request. We will have to establish whether there is a quorum. You will undoubtedly know that there is a quorum if one third of the MEPs are present in the Chamber.
(The number of Members present was counted)
I note that there is no quorum and that the vote on the Pesälä report will therefore take place in the next part-session.
Mr President, firstly I would like to ask you to determine an exact figure and to carry out an electronic check during the roll-call vote so that we know who is here and who is not.
Secondly, I would like to say that I share the concern of my colleagues who want to upgrade Fridays. I am always here as a member of the so-called "Friday Club". I also want to upgrade Fridays, but through work and not through sabotage.
Mr Posselt, the Rules of Procedure, which I have followed to the letter, are very clear on this and do not allow the electronic voting system to be used. They also specify that the outcome of the vote shall not be made known. It is up to the President to establish that there is no quorum.
Report by Mr Maat (A5-0074/200), on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) No 1255/1999 on the common organisation of the markets in milk and milk products [COM(1999) 608 - C5-0047/2000 - 1999/0246(CNS)]
Mr President, I am pleased to say that I, together with a number of other colleagues from my Group, fully back the initiative which Mrs Buitenweg has taken. Needless to say, we do not aim to sabotage the work. This is why we announced this action a long time ago - the Conference of Presidents were made aware of it six weeks ago - and neither is this any reflection on today' s agenda, of course. I think that the outcome of the quorum count is sufficient reason for the Conference of Presidents to revise the agenda for 2001, but at the moment I would like to ask you the following: according to my interpretation of the Rules of Procedure, the request for the quorum means that none of the votes can take place. If this is not the case, Mr President, I would ask you to check the quorum before we proceed to vote on the Maat report.
(More than 32 Members rose in support of this request)
(The President established that there was not a quorum)
Mr President, I have been trying to catch your eye for a while now. I note that the Members who are now asking for the quorum to be checked are the Dutch Members, or a number of Dutch Members, who do not usually attend. Mr President, we have checked when exactly these people are present on Fridays. It appears that, evidently, no Friday is important enough for these people to turn up. They have had their little pleasures, Mr President. They were able to appear on radio and television last week. Mr President, is that the only way they can think of to sabotage our work here, by soiling the nest of so many other Members who, just like me, are trying to do a decent job here today. Mr President, I cannot accept this and would like to offer my apologies as I feel ashamed on their behalf. I would also like to say to these Members, if they had worked like I have in recent months and if they had been given the mandate from the electorate personally, they would behave differently today.
I notice that a few other Members would like to be given the floor on this point of order. We should, however, bring this to a close very shortly.
I am now giving the floor to Mr Schulz.
Mr President, I will not actually speak for very long, but, so far, if I disregard the comments made by Mrs Oomen-Ruijten, only those in favour of the process have been allowed to speak. We do have individual opinions within our Group. The delegates in the Socialist Group are not unanimous here. I would therefore like to speak as someone who is against this process.
I would ask the Members who this morning requested that the vote be postponed in the absence of a quorum to consider the following: if you want to reform the Rules of Procedure, which are indispensable in this House, if you want to improve our working practice, you cannot achieve this through impulsive actions; instead you must initiate a full debate on reform of the House.
The delegates who are here this morning, who have done their work, who spent yesterday evening preparing for the work to be carried out today, are being punished here today, by a spontaneous action, for the fact that not everyone in Parliament has done their homework. I do not think this is fair to these delegates!
Finally, I would ask you to consider the following, and I am addressing this to my colleagues in the Greens and in the left-wing Groups of this House, who have the somewhat remarkable impression that through the Rules of Procedure you can change the free mandate into an imperative mandate with a duty to be present for all votes. That is nonsense! You will never be able to compel a freely elected delegate to take part in a parliamentary session or a vote if that delegate does not want to.
This is why I consider this morning' s action to be impulsive, although it did perhaps serve a purpose, but, in terms of highlighting the key issue, it was quite unhelpful!
(Applause)
Mr President, I feel that we are making rather a spectacle of ourselves. I am reminded of the priest who berates his parishioners because other people do not come to Church. We are here to work and those who are not here to work are preventing us from doing so. Mr Schulz is right. This is completely immoral.
Secondly, Mr President, I would like us to get on with the debate. Even if the fact that we do not meet the quorum means that we cannot vote, we can still debate.
Thirdly, I would like to point out the absurdity of the Rules of Procedure and ask the President to see that the matter is referred to the relevant Committee, for our Rules of Procedure state that the quorum cannot be required if less than 32 Members are present. Therefore, if there had only been 29 Members present we could have voted and no one could have stopped us, but, because there are more than 32, we cannot vote!
This is absurd, and we are making a spectacle of ourselves in front of the whole of Europe. We cannot go on like this.
Mr Bourlanges, I can perhaps put your mind at rest by informing you that I will, of course, refer this morning' s matter to the Bureau. Needless to say, we will discuss this matter. I think that goes without saying. For the rest, as President, I am at your service at the moment and I, together with yourself, need to apply the Rules of Procedure to the best of my ability. I still have many requests from Members to speak.
I am now giving the floor to Mr Medina Ortega.
Mr President, since there will no doubt be another quorum vote, I would like to remind the President and the Members of this Parliament that, during a quorum vote, it is not permitted to leave the chamber. Four MEPs have left the chamber. The practice often consists of asking for the quorum and then leaving the chamber.
I would ask you, Mr President, to remember this and not to allow any MEP to leave the chamber while a count of those Members present is taking place.
Mr Medina Ortega, we need to straighten a few things out. We are now working within the Rules of Procedure. Since the start of the new parliamentary term, it has been defined very clearly that every Member is allowed to leave the Chamber. If, however - and this is according to the Rules of Procedure - one of the 32 Members who have requested a quorum leaves the Chamber, they will still be included. The doors will remain open. This is the quorum provision as it stands at the moment and this is the one I am applying.
Mr Bourlanges said that we carry on voting if there are fewer than 32 Members in the Chamber. This is not the case. The Rules of Procedure stipulate that if there are fewer than 32 Members in total present in the Chamber, then there is no vote.
Mr Posselt, there are many points of order to cover. I am giving you the floor for the last time.
Mr President, I think it is genuinely important. I appeal to the delegates to end their demonstration. They have made their point, but now it is a matter of hunger in Ethiopia and we must vote on it.
Motions for resolutions (B5-0345/2000, B5-0348/2000, B5-0360/2000, B5-0392/2000, B5-0395/2000) on the famine in Ethiopia
Mr President, I am very sorry but we did announce this action six weeks ago - it has not exactly appeared out of the blue. We have given everyone, including the Presidents, the opportunity to change the agenda if this was considered necessary. Nobody acted upon this. I have not heard of any action to change the agenda, even on the part of the Members who are now complaining. This action, the quorum action, will continue, not only today, but every Friday in Strasbourg, until we have achieved our goal. One of the options is a full Chamber, because one thing that creates the bad image which Mr Bourlanges is talking about is people signing up here and leaving without doing their work. I have also done my homework and I do not want to mention any names, but we will be able to do this in future. We will challenge the quorum for each item on the agenda today. This will cause some irritation. It seems more sensible, therefore, to move all votes for today. We then do not need to continue with this and we can carry on with the debates and ask the Commissioner important questions.
Mrs Van der Laan, I understand that you would like the quorum to be checked. According to the Rules of Procedure, a vote is to be taken on this. We need to check whether there are 32 Members who wish to support you.
(More than 32 Members rose in support of this request) (The President established that there was no quorum)
Mr President, irrespective of whether this action was spontaneous or premeditated, it is still an act of sabotage by the anti-Strasbourg lobby.
I, too, noticed Members leaving the Chamber during the count. This behaviour does not contravene the Rules of Procedure, but it is contrary to the notion of fair play and the proper functioning of Parliament.
(Applause)
I am just so tired of being accused of not wanting to do my job because I am taking part in this action. If this Parliament is to be taken even a tiny bit seriously in Europe - and it is touch and go whether it will be, given that only 50% of citizens voted at the last European Parliament elections - then it must take itself seriously, and we are not taking ourselves seriously by sitting and discussing cases when there is nobody here. That is not a serious way of doing things. If Parliament has to work on Friday, then people must be here. What we are asking for is simply confirmation of whether we are observing Parliament' s own rules. That can hardly be called frivolous.
Mr President, the action which was taken is permitted by the Rules of Procedure, and therefore, those who, like me, acted in this way take political responsibility for it. I do, however, consider that it is not right to criticise those who use an instrument which was adopted by democratic vote, such as the Rules of Procedure, for purposes which all may not support, but which are nevertheless permitted by the rules which we have established for ourselves. If the rules had been different, we would have acted differently. I would ask, rather, why it is that many Members voted in favour of working on Fridays in Strasbourg and yet are not in Strasbourg today. It might have been better and made more sense to vote not to work on Fridays: in fact, I put it to you that to vote in a certain way and then act differently is a display of blatant disregard for our institution.
Mr President, with regard to Mr Medina Ortega' s intervention a few moments ago, which you responded to by saying that his interpretation was incorrect, I must tell you that your reply was not correct either.
Please do not ask me to name any particular Member, but I guarantee that some of the 32 members who voted in favour of the request for a quorum are no longer here.
Therefore, some of the 32 Members have violated the Rules of Procedure.
Report by Mrs Thyssen (A5-0077/2000), on behalf of the Committee on Economic and Monetary Affairs, on the draft guidelines on vertical restraints [C5-0009/2000 - 2000/2003(COS)]
Mr President, you will understand that I would like the quorum to be checked, but I think that there are clearly not enough people present. I would therefore suggest moving all planned votes to the next sitting and proceeding with the discussion with the Council.
This is not the way things are done. You can ask for the quorum to be checked but the vote is on the agenda. Would you like to get the quorum checked now?
(More than 32 Members rose in support of this request) (The President established that there was no quorum)
Mr President, two points on the Rules of Procedure: the first is that I would ask you, the chair, not just to look to the left, but to kindly look to the right also to see if anyone here wishes to speak.
My second point is an appeal to the delegates. The point which is currently on the agenda, night flights, gives us the chance to carry out a roll-call vote. If you want that, and I consider it very reasonable, we should carry out this vote.
Mr Mayer, I can assure you, it is not just me who casts my eye through the Chamber. I also have people behind my desk who help me in this activity. We can monitor all corners of the Chamber. I actually think that I have not made too bad a job of it.
Concerning night flights, these will be discussed in a moment. We will see how the point on the agenda unfolds.
I am now giving the floor to Mrs Flesch.
Mr President, I am indebted to my esteemed friend, Mrs van der Laan, for making it clear, the last time she adopted a position, that she and her friends intended to repeat the manoeuvre every Friday morning of a Strasbourg part-session. I am grateful to her for clarifying the purpose of this action and I agree with Mr Jacques Poos' comments.
I would also like to express my disappointment at the absence from the Chamber this morning of Members whom I believed to be as concerned as I am for the interests of the town of Strasbourg.
Mr President, I would just like to ask all those who stood up to request checking the quorum what they think of the fact that, thanks to their action, we are not now going to vote on emergency aid measures for Ethiopia. In all honesty, I think we need to make journalists aware of what we think of this kind of action.
Everyone is, of course, free to act as they like.
Information and communication
The next item is an oral question to the Commission (B5-0008/2000), on behalf of the Group of the European Liberal, Democrat and Reform Party, on the EU' s information and communication strategy.
Mr President, the Union is faced with major tasks and its further development depends to a great extent on what we do here and now. Enlargement to include the countries of Eastern and Central Europe is the biggest challenge in the Community' s history, and if we do not tackle the issue correctly now, we are putting a lot at risk. It is extremely important that we explain to the Union' s citizens, and the citizens of the candidate countries, what the Union stands for. An information and communication strategy must, therefore, be high on our agenda. I am looking forward with great interest to hearing your answer, Commissioner Reding, because I know that information is also of great interest to you: an interest which we share, moreover, because we are both journalists by profession. I believe that we also have the same interest in the Union' s communication and information activities being organised in as close proximity to the citizens as possible and in our applying the policy so that the various groups in society get the information which they most need.
The keywords are coordination - partly when it comes to sharing information between the Commission and the Parliament - decentralisation, targeting and optimum exploitation of the available information technology. I am curious as to how the Commission will go about the task. I imagine that the Commission' s offices in the major European cities will be involved and that they will be assigned tasks and responsibilities and given resources to contact and inform the public at large. The experts, the authorities and those who are genuinely interested in the EU should not have problems getting information, and I must admit that I am a little sceptical when I hear about an "interinstitutional" library in Brussels or similar central functions. I would much rather that the Commission' s office in Copenhagen was a little more accessible. It is the Commission' s local offices, in cooperation with Parliament' s local offices, which must meet the man on the street, the man who always thinks that Brussels is so extremely far away. He must understand that Brussels means all of us together, as Commission President Prodi put it. It is a very difficult task because, in my opinion, the gap between the citizens and the institutions is wide, and with the major challenges which the Union is facing the task will become no less great. Enlargement, the Commission' s ambitious 5-year plan, the Commission' s plans for reform, the Intergovernmental Conference: there is a lot to provide information about, and I think that this is an urgent matter. I believe that you share many of my views, Mrs Reding.
Mr President, I should like to thank Mr Andreasen for his question since it gives me the opportunity to express the extent to which I share his views, as, indeed, I emphasised during my hearing before this House last September. It is true that there is a gulf between the citizen and Europe. It is true that we have all, not just the Commission, but also Parliament and the Member States, made many mistakes in our information policy in the past. We must all, not just the Commission in isolation but the Commission in collaboration with the Member States and with Parliament, proceed to examine the matter in depth and develop a new information policy.
Moreover, let me tell you quite explicitly that I have taken careful note of the problems which exist. I must tell you, too, that there are some things which are working well; it is not all bad. For instance, we have just started up 'Europe direct' , a new access facility for citizens looking for information about Europe. We have our Euro-info-points and information outlets in the Member States, which, generally speaking, are very successful. Along with the honourable Member, I admit that we might be able to improve the way they operate, and I shall indeed make every effort to achieve this.
The honourable Member also mentioned modern technology. Obviously, the new information policy which we are going to be implementing will have to optimise the use of all the information and communication possibilities which this new technology makes available to us.
In my opinion, one of the major mistakes of the past, in our information policy, was the fact that this was often top-down information identified, wrongly, I must say, as propaganda. That must be taken into consideration. We must take the psychology of the public into consideration and we must ensure that dialogue is established. Moreover, I would draw your attention to the fact that my fellow Commissioner, Michel Barnier, and myself, have initiated dialogue on the Intergovernmental Conference which is to follow this new approach, i.e. making contact with the public, with young people and opinion formers, and discussing matters with them, and also approaching locally, regionally and nationally elected representatives on behalf of the Commission, not to make fine speeches, but to discuss things with them and to gain some idea of their general expectations. I am, of course, counting a great deal on Parliament to play its part in this citizen information campaign. Parliament is the body which is closest to the citizens, and if all the Members of the European Parliament fulfil their task of informing citizens - and I shall assist them as much as I possibly can to do so - this will enable us to change mindsets.
We have once again started to work within an interinstitutional working party on 'information' , in which Parliament is represented, and as part of this work, which is a tripartite effort involving the national states, the European Parliament and the Commission, I plan to present a communication to you in the near future outlining a new approach which I shall first present to the Commission, some time before the summer, and which I shall then discuss with you. I cannot give you any details at this early stage of the actual proposal, as it is still being drawn up, but I can assure you that the main pillars of this new approach will be decentralisation, subsidiarity, closeness to the citizens, the coresponsibility of the European institutions and the national administrations and also the increased participation of civil society.
I also think we must all clarify our respective roles. Obviously, the Parliament' s role is different to that of the Commission. I am deeply convinced that Parliament' s special role must continue. Any collaboration in the field of information must allow for the specific character of each institution. It is possible to cooperate without the parties involved losing their own identities, but we should nonetheless all work in the same direction and we must know that the closer we are to the citizens, the greater our chances of being comprehensible, credible and effective.
In order to do so, we must seriously examine the way we are organised, the instruments and procedures we select, what is being done at the various levels, at institutional, national and regional level, and how tasks are divided between the three institutions. We must also, openly and objectively, look at our own way of working and examine how we can avoid repeating the mistakes of the past.
That, Mr President, is what I wanted to say for the time being. Obviously, the discussion is only just being initiated and will not be completed today, because in the very near future we shall be presenting a communication on our new information policy which we are going to discuss in detail with you.
Mr President, I would like to thank Commissioner Reding for her response to Mr Andreasen. We have a very committed commissioner in Commissioner Reding. She has a really tough task on her hands but I am sure that she will get the full support that she recognises that she needs from the European Parliament.
I find myself totally supportive of this motion in addressing the information deficit of the EU. The information deficit is actually more serious than the democratic deficit that we often talk about. In a sense, the information deficit and the democratic deficit are part of the same problem.
In the recent past, we have had the Oostlander report in 1993 and the famous Pex report in 1998. They have analysed the problem, suggested improvements, but sadly little has been achieved. I wish Commissioner Reding well in getting on with this problem.
This week I had a visitors' group from the Winchester Probus Club, mainly retired people and, in general terms, well informed about world affairs. However, you could write what they knew about the aims of the EU on the back of a one euro note. Before anyone tells me that euro notes do not exist, it would not make any difference: they could not write anything.
When I speak to British groups, I often start with the question: do you want to be in the European Union? The immediate response I got this week was: "No". Five or six years ago, the response would have been: "Yes, but we do not want too much interference". This situation is getting worse. I know that it is a particular problem for the United Kingdom, but it is not exclusive to the United Kingdom. It is getting worse right across Europe. We only have to look at the turn-out in the European Parliamentary elections to see that.
Why is this so? Why this lack of enthusiasm for the EU? To begin with, we must remember that the best advertising in the world will not sell a poor product. Even if you have a first-class product, if you do not market it properly it will not sell. We must make sure that the product is good first and then make sure that we advertise it effectively. I fear we are doing neither.
There can be no doubt that, when history is written, the greatest achievement of the 20th century will be seen to be the creation of the EU. It has delivered peace and prosperity for half the continent for half the century. Now the other half of the continent is queuing up to get in, yet my constituents want to get out.
I am not an expert in marketing; I know there are no simple solutions; I certainly know more propaganda leaflets are not the answer. Let me just suggest a few possibilities. What happened to President Prodi's idea of a rapid rebuttal unit? If it is in existence, it does not appear to be very effective. If they are giving answers, can I suggest that they e-mail their answers to the MEPs as well, so we can use the information, not just to the press, who often just spike it.
The Commissioner said quite rightly that new technology is good. We must make more and better use of it. We must make sure that our website address is known. we could maybe spend some of the Socrates money giving every student in Europe a computer mouse mat so that they can see the website address of the European Parliament.
With the plethora of new TV channels, with digital TV, have we got anywhere with a Parliamentary TV channel? I can watch the US Senate on television gavel-to-gavel. But not the European Parliament. We must emphasise the good-news stories of when we help the citizen. We have a Committee on Petitions that addresses a thousand petitions a year. When did the information departments of the Commission or Parliament last attend a meeting of that committee? When did they past publish any of the good news that comes from that committee?
Finally, I have to address the problem of Parliament in Strasbourg. I am not anti-Strasbourg. I am certainly not anti-France. I understand that Strasbourg was the symbol of peace and unity of our continent, but that was a symbol of the 20th century. In the 21st century, I am afraid it is a symbol of waste and inefficiency. I ask Parliament, Commission and the Council of Ministers to address that problem.
Mr President, Commissioner, firstly I would like to thank you for your interest and dedication to the European Union' s information activities. We have known you for many years and we know of your commitment and dedication, not only to what we could call the European cause, but also to ensuring that the European cause really reaches the citizens. In your political activities you have always paid special attention to the most sensitive groups: young people, elderly people, the workplace, and you paid special attention to the media.
We support the general lines which you have put forward here and which will be specified in the document which you will present and which the European Commission must approve next June.
You have mentioned two aspects which I would like to stress: the regional dimension and efficiency.
The aim of the information policy is to reach the citizens. In order to do that properly it is necessary to take account of the regional dimension, because it is one of the fields which is a subject of great sensitivity in terms of society and its problems. Therefore, so that the citizens may understand and participate in European construction and not see it as a superstructure reserved for politicians and technocrats, it is essential that the work of providing information is done at the level of the regional institutions and in conjunction with them.
This goes hand in hand with efficiency. In your review of information policy, I would ask you to bear in mind the experience of certain Member States. For example, during the euro campaign, there was an agreement at the time between the European Commission and the government of a Member State. That government' s decision was to commission an information campaign on the euro from a very important advertising agency. That advertising agency made some very nice advertisements and hundreds of thousands of leaflets were distributed. However, that it is not the way to reach the public, nor is it efficient. It is perhaps very pleasing to the government, which gets to make fine speeches, and to the relevant Minister, who gets to appear on the television and in the newspapers, but that does not reach the public. Therefore, it is necessary to ensure the maximum possible degree of decentralisation.
Mr President, those of us who represent Scotland in this House were very grateful when this year the Parliament decided to make its office in Edinburgh permanent. The Commission has long had an office there. The Commissioner has mentioned the importance of national regions, as well as the states, in its communication policy.
I am sorry to say that this week it has been announced that The Scotsman newspaper is closing down the office of its Brussels and European correspondent. It is rumoured that BBC Scotland is about to remove its special correspondent from Brussels. That would be a disaster. It is not just the Commission and Parliament which need to think about their role. Our own media also need to look seriously at the problem of adequately reporting to their citizens the issues of Europe.
May I mention one other sad case, which is of importance in the area of information and communication. I want to draw attention, yet again, to the case of the Italian language lecturers. New developments in the case have shown that the quality of openness in information and communication by the Commission on this sort of issue leaves much to be desired. In these proceedings it is vital that the interested parties are fully informed by the Commission, but the practice fails to honour that ideal. There has been some evidence this week that the former Commission has actively misled parties in cases of this kind.
During the current Parliament, I have had a number of assurances that the Commission is serious about upholding rights derived from Community law on behalf of lecturers in all issues involving non-discrimination. That really must be taken seriously. It is a point about openness, about being ready to communicate what is going on and about informing people how seriously we take rights arising from Community law and how seriously we take the need to demonstrate to our citizens and our public the importance of what is accomplished here.
I am glad that the Commission and Parliament have helped to make information available in Scotland and I wish our own media would do likewise.
Mr President, a distinction must be made between information and propaganda. Mr Prodi' s Commission has started off badly with regard to information. I have heard that last autumn it issued an instruction to the national Commission offices to focus on the reporting of political information in place of the former citizens' information service. This means information and propaganda from above. Actually, this means the spread of propaganda, not information.
The Commission has started off badly in the most important area of information reporting, that of public accessibility. The Commission has issued a draft for a directive on public accessibility, which, by any common yardstick, is an untenable document, more conducive to secrecy than increased public accessibility. This is the Commission' s line on information policy insofar as it concerns public accessibility. Public accessibility is just as important as information. It offers our citizens and the media the opportunity to have hands-on access to documents themselves and draw their own conclusions, instead of being dependent on those of the Commission. There is a very obvious discrepancy between the official documents themselves and the conclusions being drawn. The documents state that the European Union' s crisis management troops are not a European Army, but the President of the Commission, Mr Prodi, says that whatever you call it, it is one. In an information context such as this, it is important to have access to the documents and draw one' s own conclusions, as the documents do not always spell things out clearly either.
In addition, the way Parliament disseminates information must be criticised. Parliament has its own information offices, but the Finnish office apparently has no money to buy copies of the EU Treaty, which would allow Members to familiarise themselves with its contents in their office at Parliament. It has one Internet connection. To this extent, we could conclude that the officials working in Parliament' s own information office do not know what is going on in Parliament, although Parliament has excellent Internet connections. To all intents and purposes, it is a war of propaganda that is going on here. In many respects, it is also a civil war.
Mr President, Commissioner, ladies and gentlemen, firstly I would like once again to point out that Commissioner Reding has announced a dramatic change in the information strategy of the EU and has thus made it clear that there are deficiencies, that fresh efforts must be made and that we must make this issue a focus of our concerns. We thank you for this.
Secondly, I would like to point out that we too must ask ourselves whether this morning' s initiative to prevent voting was a positive information and communication strategy for Parliament outwardly as well as inwardly? I do not think that it was! The homework which we have to do we must do ourselves and we must not confuse information and communication within the framework of our work with self-promotion. It is a matter of Community promotion and not self-promotion. In this regard we should all resolve to understand that one of the causes of the problems of the political parties and of the institutions is a problem of communication and information.
We, and I say that very clearly, the institutions of the European Union, the European Parliament and the delegates cannot bear sole responsibility for providing information on Europe. Without the support of the Member States, without the support of the public representatives at borough, county and national level, without the support of all the institutions, we will not get directly to the citizen, because either we are here doing our work or we are involved in communication and information processes with our citizens. We cannot do both at the same time within the meaning of Maastricht and Amsterdam!
Commissioner, I am waiting for your master plan, your schedule, your specific measures for implementation. The public mandataries, all persons and institutions who receive money from the EU, should be involved in this implementation. We must increasingly involve the visitor groups and also two areas of activity which, in my opinion, are in your sphere of responsibility, i.e. schools and youth, and the staff in the offices of the Community institutions must be equipped accordingly. Please submit to us a specific plan of action and a schedule.
Thank you, Mr President. I would like to express my heartfelt thanks for the commitment of those Members who openly support our action and are willing to further a new policy which will, of necessity, be innovative. In any case, this is the impression I gained from the comments of the honourable Members.
May I first answer Mr Perry. He said that the situation is getting worse. That is a very negative way of seeing things. Probably, the honourable Member is right. I just hope the situation is not getting worse everywhere. That would be terrible. But if it is getting worse anywhere, we have to take that very seriously. We cannot just say that it is getting worse and not do anything. We have to act.
The new information programme which is going to be set up and which will integrate all the actors at regional and national level will do a lot of good for the future information policy.
Mr Perry has addressed three specific points. Firstly, the website address should be better known. I know about this problem. On 3 April we launched the new access facility - Europe direct. We will be distributing information about this site to schools and local authorities.
Regarding a Parliamentary TV channel, the Commission would not object if Parliament proposed such an activity. However, I leave that initiative to Parliament.
Regarding the Committee on Petitions and creating publicity about it, the last time this was done was when I was president of that committee. I consider it very important. There are colleagues in this Chamber who sat with me on that committee some years ago. It is the committee most concerned with the Europe of the citizen. If Parliament decided to take action vis-à-vis the citizens by utilising the Committee on Petitions, you can rest assured that the Commission would support it.
(FR) Like Mr MacCormick, Mr Gasòliba i Böhm touched on a major issue related to the fact that centralising the provision of information is not viable. If information were to be issued solely from Strasbourg or solely from Brussels, it would not reach the public. I am absolutely sure that, if we want to bring Europe closer to the citizens and the citizens closer to Europe, there must be a regional dimension to the information policy at all levels, including information relating to the euro. In practice, the euro cannot be introduced by means of a television programme. We must not forget the importance of television but, in addition and above all, we have to keep the people at grassroots informed - to approach the people and talk to them. And there are a great many information outlets available to us in our regions, towns and villages which can play a very significant role in this. It would be a mistake for a policy to be managed solely by an advertising agency and not implemented at grass roots level in consultation with the citizens directly concerned. I am in total agreement with Mr Gasòliba i Böhm when he says that we must integrate this regional dimension into our information policy and, when I discuss the issue with the competent national politicians, I will ensure that this is taken into account.
(EN) Along the same lines, I say to Mr MacCormick that I find it regrettable if the Scottish media no longer report what happens in Strasbourg or Brussels. Of course, I cannot intervene in that respect. It is a private decision of the media. In any event it is important for all actors, including Members of the European Parliament, to intervene with the media so that they enhance their reporting about Europe. Every time I meet with organisations of journalists or organisations of editors, I ask them to give more coverage to the European political level.
The information office in Edinburgh will not be closed. So at least regional policy in this area will continue.
(FR) Mr Seppänen said that there has been inadequate provision of information to the public and that the Prodi Commission has been too concerned with political propaganda. I hope that the honourable Member is wrong and that the provision of information will not ultimately be perceived in this way. In any case, the channel which I will announce in the written statement, which I am in the process of drawing up at the moment, is dialogue and direct contact with the citizen. I would like to make it quite clear, once again, that the provision of information to citizens is not the exclusive responsibility of the Commission. I am convinced that this information service can work properly only if there is close cooperation between the three institutions in question. If we do not cooperate, we will fail miserably.
(DE) I thank Mr Karas for regarding the ways and means with which we will, in future, tackle information policy as a positive approach. I strongly agree with him that everyone must take a look at themselves to see where we have gone wrong.
I have no intention of going into the problems of the information policy of Parliament. The parliamentarians must do that themselves, but we should all carry out Community promotion together.
Mr Karas has quite rightly said that we need the Member States. That is also one of the focuses of the new information policy which I would like to introduce in the future. We need not only the Member States, but also the associations, regional and national politicians. Without them there is no way that we can get our information across. There must therefore be a concerted action between the institutions and between the people in our regions, in our States. I know that this is easy to say and difficult to implement. But unless we at least make a start, then nothing will happen. I hope, therefore, that on the basis of the new information policy, which I would like to introduce, this aspect of citizen participation and citizen responsibility for Europe will be strongly emphasised.
(FR) Mr President, I cannot bring about a revolution single-handed. Clearly, I need a large number of soldiers and aides, and I need you, each and every one of you individually, to assist me wherever you have influence or responsibilities in this new information campaign. This is a joint effort. It is a great challenge, but I know I can count on your support.
(Applause)
Thank you, Commissioner.
This is probably the first time I have heard delegates referred to as soldiers, but we know what role we are playing here.
The debate is closed.
Mr President, in the heated debate on the matter of the quorum I did not get a chance to speak before about my motion for the Rules of Procedure. Yesterday, there was a question from Mr MacCormick on the postponement of the vote on the COM for bananas. I share the concerns of Mr MacCormick. We requested the postponement so that we could remain involved as a Parliament in the communication process with the United States within the WTO. Had we voted in accordance with our Rules of Procedure, we would no longer have been involved. That is how it was, Mr MacCormick - he is no longer here. I would like this to be recorded. It is to do with the fact that we as a Parliament no longer have the right to codecision in the agricultural sector and so we had to choose this path.
I am taking note of this. This will be taken care of.
I am now giving the floor to Mr Beysen on a point of order.
Mr President, I have noticed with some degree of satisfaction that the subversive action staged by some of the Members with a view to sabotaging procedures has ground to a halt. This will probably be because they have come to realise that they cannot count on the support of at least 32 delegates. I would just like to say, Mr President, that some strange selectivity is being practised here, that certain Members stage little acts and, after the act is finished, they leave and the game is over. I did want to point this out because Parliament should not be mistaken for a kindergarten, and this is the feeling I will have when I leave this Chamber today.
Ladies and gentlemen, I would like to start the debate. Let us not enter into discussion. I will tell you what the Rules of Procedure are so that we all know where we stand.
I am now giving the floor to Mr Van Hulten.
Mr President, our action is not finished. I simply want to refute that our sole aim would be to disturb proceedings. What we do want is to make sure that this Parliament can work more effectively and be more credible for the next five years. This is what we are doing. We hope that we can count on the support of all MEPs to arrange the agenda in such a way as to actually make this happen in future, as you explained so well on television this week, Mr President.
Mr President, I may have been accused of being subversive, but other people appear to disregard the Rules of Procedure. A request to test the quorum should not be made at the start of the debate but when we vote.
Mr Speroni, let us be absolutely clear about this. According to Rule 126(1) of the Rules of Procedure: "Parliament may deliberate, settle its agenda and approve the Minutes of proceedings, whatever the number of Members present" . Deliberation is always possible. We will shortly proceed to the vote (details will follow), and we will then see what happens. I am presiding over the meeting according to the agenda as it is before us.
I am now giving the floor to Mrs Gebhardt and I hope we will then proceed to the next item on the agenda, which is night flights.
Mr President, I would like to ask a question, tongue-in-cheek, in the style of Loriot. Where are they then? Where are they then, those who say that we should do proper work here, who are always putting the question about the quorum and, when we are doing the real work here, are absent? Where are these 32 and more who stood up before and who will stand up again, but who now, when we are discussing matters, are no longer here? I would really like to know what kind of nonsense this is?
Night flights and excessive noise
The next item is the oral question to the Commission (B5-0206/2000) by Mr Lannoye, Mrs Auroi, Mr Bouwman, Mr Bowe, Mrs Cerdeira Morterero, Mrs Corbey, Mr Costa Paolo, Mr Deprez, Mr Desama, Mrs González Álvarez, Mrs Guy-Quint, Mr Izquierdo Collado, Mr Jonckheer, Mrs Korhola, Mr Kreissl-Dörfler, Mrs Lienemann, Mrs Lucas, Mrs McKenna, Mrs Maes, Mr Martínez Martínez, Mr Papayannakis, Mrs Patrie, Mr Arvidsson, Mr Puerta, Mr Ries, Mr Rod, Mr de Roo, Mrs Sandbæk, Mrs Schroedter, Mrs Sornosa Martínez, Mr Staes, Mr Sterckx, Mrs Terrón i Cusí, Mrs Van Brempt, Mr Vander Taelen, Mrs Van Lancker and Mr Ducarme, regarding night flights and noise pollution around airports.
Mr President, to get back to the root of the problem, it has now been established by the various different institutions responsible for assessing disamenities and their impact on the people that the people' s greatest concern is noise pollution. This is completely understandable if we consider that the majority of European citizens are exposed to uncomfortably high levels of noise.
Under these conditions, the European institutions' delay in legislating is highly regrettable, particularly the Commission' s failure to propose practical measures to combat noise and to set limit values for noise exposure. A Green Paper was presented in 1996 and nothing else has happened since.
It is true that the noise problem is largely due to transport, particularly road transport, but air transport is a factor which is also giving increasing cause for concern. The peak levels of noise during take-off and landing are specific to air transport and, of course, this problem is exacerbated by the effect of the noise at night, for it must be admitted that night flights, or rather aircraft taking off and landing during the night, make sleep almost impossible in some areas near airports.
What has been done to regulate aircraft to date? Standards were last established by the International Civil Aviation Organisation in 1977. Therefore, there has been no progress in this area for 23 years, and it is clear that aircraft replacement policies are not in any way motivated by the introduction of more stringent standards, to the extent that our aircraft are extremely outdated.
The recent Commission communication on air transport and the environment defines a noise reduction strategy based both on economic factors, such as improving air traffic control and airport access, and on fostering progress in technology. This is a good strategy which will limit the increase in noise pollution, but in my opinion and, I would argue, the opinion of a good number of Members, it will not allow us, in the short term, to reach our objective which is that nobody is exposed to dangerously or uncomfortably high noise levels.
Faced with this situation, a number of countries and regions have taken steps to restrict access to airports at night. Unfortunately, they have not been very organised about it, with the result that some firms, particularly courier and freight companies, have reacted badly - to my mind, dangerously. They are threatening to relocate and this is creating economic insecurity in the regions concerned.
I therefore feel that harmonisation at European level is imperative. Of course, this does not mean demanding uniformity, for regional differences must be taken into account, but there must be a common core in the approaches of the different Member States of the European Union.
I also feel that the organisation of night air transport activities, which are inevitably going to be noisy whatever the level of technology employed, is certainly something which must be restricted and coordinated. I therefore call upon the Commission to take action in this area.
I made no contribution to this morning' s debate and, with your permission, I would like to say a few words now regarding the vote. Personally, I would prefer a vote in which a large number of Members take part to a vote which takes place at noon on Friday in which only thirty or forty Members participate. Frankly, that distresses me, for a resolution voted in by only a small number of Members carries very little weight. I took part in this morning' s action and I did not appreciate criticism from Members who interpreted it as an anti-Strasbourg manoeuvre. I am not at all against Strasbourg: quite the opposite, and I have proved it many times, despite the fact that I am Belgian. I do not wish to see Strasbourg cease working normally from Monday to Friday.
Mr President, I would like to thank Mr Lannoye for this initiative and for launching the debate in this Chamber on this very important matter.
One of the goals of the Commission communication 'Air transport and the environment - towards sustainable development' is precisely to launch the debate on the suitability of establishing a Community framework for decision-making procedures concerning the operational restrictions to be imposed on airports in the Union for environmental reasons. In the course of this debate, which will be held in the different institutions, the Council of Ministers and Parliament will have the chance to express their views on this communication, both in general terms and with regard to specific aspects such as night flights.
As pointed out in this communication, the Commission does not see how uniform and restrictive rules governing restrictions on use, which would apply to all Community airports, as would be the case, for example, for the general ban on night flights, could provide the most balanced solution to the issue of noise pollution attributable to certain airports.
The Commission is of the opinion that decisions should continue to be taken at local level. However, it also considers that a common framework is necessary to coordinate the procedures adopted in order to reach these decisions so that when a region decides to ban night flights, for example, it does so in the same way as a similar region somewhere else. And this framework could make it compulsory for all the interested parties to be consulted, stipulate an appropriate timeframe for adaptation to the new restrictions and establish a common basis for assessing the efficiency in environmental terms of the envisaged measures restricting operations.
I would also like to touch on the subject of hushkits. With regard to speeding up the withdrawal of the noisiest aircraft, the Commission is committed to the work currently in progress within the International Civil Aviation Organisation on drafting a new standard on noise and rules for the withdrawal of the noisiest aircraft. If, as we hope, all goes according to plan, this work will result in the 33rd Assembly of the ICAO adopting new, binding international noise regulations in September 2001. Compared with the hushkits regulation, which is content to put a freeze on the current situation for aircraft whose certificate has been renewed, genuine international rules requiring the progressive withdrawal of these devices would have greater effect in terms of environmental protection.
Meanwhile, in view of the United States' refusal to back down over the hushkits regulation, the provisions of this regulation on banning the attachment of these devices will enter into force on 4 May next. Given that the provisions governing the banning of aircraft registered in third countries will only come into force on 1 April 2002, the Commission' s interpretation of the conclusions of the 33rd assembly of the International Civil Aviation Organisation will provide all the elements necessary to decide whether it is appropriate to replace the hushkits regulation with rules for progressive withdrawal adopted at international level. All this is in the pipeline. The Commission is working on it and would like to thank Parliament for its cooperation on this matter.
I have received four motions for resolutions in accordance with Rule 42(5) of the Rules of Procedure.
The vote will take place after the debate.
Mr President, noise pollution caused by aircraft is a very topical issue. We talked about hushkits not so long ago. I understand from the observations made by the Commissioner that the regulation as it has been laid down will enter into force on 4 May next.
Mr President, it is not only hushkits which are causing us considerable concern. In broader terms too, we have to establish that, on account of the increase in air traffic, noise pollution is growing at an alarming rate, especially for citizens who live near busy airports. At night time, in particular, this level of pollution is out of all proportion. The number of night flights should therefore be significantly reduced. But what is meant by night? At Düsseldorf airport, night falls at 10 p.m., according to Mr Florenz. We in the Netherlands are far more flexible in this respect. Night does not set in until 1.00 a.m. and we do not actually term it night, we refer to it as the brink of night. Mr President, whatever time we are talking about, it means that we need a coherent approach to noise pollution caused by the transport of civilians and freight by air, as the individual Member States are applying very different rules. These lead to the direct and undesired effect that airports start to compete with each other. They reason that as long as they are flexible enough, they will get a lot of freight traffic. But, at the end of the day, it is the people living near airports who suffer.
Mr President, so what needs to happen? First of all, all noise pollution, including pollution generated by aircraft, must be tackled at source. This means thorough research into low-noise engines. This means bans and international standards. But it also means that we need European framework legislation which ensures that measurements are taken, standards set, zonal structures put in place in the same way for all European airports. What we are asking for - not for the first time, in fact, we did this two and a half years ago in connection with the report on noise pollution which was supported by the late Mrs Carmen Diez de Riviera - is this legislation. Commissioner and Mrs Reding - you are representing Mrs de Palacio at the moment - you are saying that this is extremely difficult, but I am not asking you for a ban, or even a night ban. What I do want is to keep the discussion around this issue going and to continue where Parliament left off before. It was our own amendment, tabled on behalf of the European People' s Party. Let us thus fight for a European directive which, thanks to Mrs Loyola de Palacio' s new impetus, ensures that we - at long last - can give our citizens what is theirs. That is peace and quiet at night, but this also implies a proper zonal structure, insulation and sound legislation in Europe.
Mr President, Commissioner, ladies and gentlemen, the airline industry has become a growing as well as a thriving industry within the Union. This undoubtedly brings many benefits, but there are also many drawbacks. I would like to make it clear straight away that, if Europe does not intervene, aspects such as quality of life, the economy and social factors will very much be in the balance. The key question is, do we want our citizens to enjoy a good night' s rest, and even day' s rest and, secondly, are we able to give them just that? If you will allow me, I will dwell for a moment on the problem of noise pollution suffered at my own country' s national airport, an airport which, by the way, many of you frequent very regularly. The noise pollution at Zaventem has exceeded the permitted levels for a long time. The quality of life - and sleep - of the people living in the vicinity is appalling by any standard. The solution to this problem has caused great uproar in Belgium and in my government. As you know, the Belgian Government embraces people from the blue, green and red sections of the political spectrum. Well, when the green Minister had the audacity to propose a complete night ban, all of a sudden, Belgium was not big enough for the fierce discussion which followed.
Commissioner, you may be red and green in your heart, and I can assure, this is what I am. I too want to continue to promote life and the quality of everyone' s existence as the supreme good. This is all well and good on paper, but this can be very difficult to implement in practice. What is worse? Having a very difficult or bad night' s sleep, day in day out, or suddenly losing your job and your income? Indeed, the parcel company at Zaventem had threatened hundreds, if not many more, redundancies. All of a sudden, the trade union and employers joined forces. Belgium has meanwhile come up with a solution: a combination of measures which involves a restriction of noise at source, strict supervisory measures and a number of infrastructural planning measures, such as offering insulation to the houses affected.
It is an improvement, but not a solution. Too many people continue to suffer from excessive noise in their bedrooms. Nonetheless, Belgium, in tandem with other Member States, has taken on a pioneering role in this discussion and the question is then, will that country, with its businesses and people who work and live there, suffer as a result? We can only avoid this if night flights and noise pollution are tackled at European level. This is, in fact, what we are asking for and I am delighted to see that people of all political persuasions in this Parliament are asking for the same thing. I therefore hope that the Commission will be receptive to this. Europe will need to resolve the false dilemma that exists of having to choose between the economy and social and environmental considerations. We would like a standardised method to measure noise pollution within the Union. In this connection, we would also like uniform standards and an effective costing rule. In addition, we would like criteria which determine when a night ban should be instituted within the Union.
In a recent communication from the Commission on air transport and the environment, an initial strategy has already been outlined. This is to be welcomed, but it is not enough. Firstly, this does not solve the current problem, as Mr Lannoye has already pointed out. Secondly, this is simply a communication, but we want hard legislation from the Commission, so that everyone knows where they stand. I regret that the Commissioner - the Commissioner who is standing in for Commissioner de Palacio that is - is of the opinion that it is very difficult to institute a night ban. I think that, with a little good will, this should be feasible. I am looking forward to her reply.
Mr President, Commissioner, Mr Lannoye stated a moment ago that noise is a problem with all forms of transport, but the problem with aircraft is very specific because it is so concentrated. In its communication on airports and the environment, the Commission mentioned a few things about noise, one being - and you also echoed this yourself - that the principle of subsidiarity applies to noise. In other words, it must be possible to implement at local level without the European Union having to regulate everything. I would, however, like the Commission' s guarantee that distortion of competition is ruled out. An interesting concept in the communication is the drafting of classification lists, not only for aircraft, but also for airports. This would mean that noise-sensitive airports would be distinguished from others and that certain activities could not take place at such airports but could possibly take place at less noise-sensitive airports. Mrs Van Brempt already pointed this out: we are faced with a dilemma.
It is clear that certain businesses and a certain economic sector totally rely on night flights. If we asked them what would happen if there were no night flights, they are bound to say that they would have to close down their businesses, their activities would become pointless and they would no longer be able to offer their services. Our question is, therefore: how can we marry the two together? The Commission should then legislate against distortion of competition between different airports in different Member States. Mrs Van Brempt clearly stated what the dilemma was for the Belgian Government. It is caught between the devil and the deep blue sea. As it happens, the Belgian Government has taken a number of measures, but would it not be useful, for example, if the Commission were to compile some sort of list of good and bad airline companies in terms of noise, if it were to draw a distinction between those who do invest in combating noise, those who can present a good record in combating noise and those who cannot, those who do not try their best, and then combine this with measures. Because one thing is clear: noise must be penalised. Accordingly, it should be more expensive to fly certain aircraft and it should be impossible to fly certain aircraft at night for example. A total ban would be ideal, of course, but can we afford this and where could this be done? We would like to have these questions answered by the Commission. A European framework is lacking at the moment - and you say yourself that a framework should be in place, but when? When will this happen? We have a communication at the moment and shortly we will have the report by Mrs Lucas on aviation and the environment, but when are we getting legislation, when can we expect a framework which is sufficiently clear for each Member State, so that distortion of competition is ruled out? Would it not be useful, for example, to look at 'best practices' at this stage - to use a buzz word - so that we know what certain airports get up to? This would be some achievement. For example, at Schiphol, there is a kind of complaints desk for noise. Other airports do not have this but could possibly do with one. So why not exchange ideas between the different EU airports, where all of us are faced with the same problem? I would ask the Commission to speed up its process and not to wait for the legislative measure alone, but to set up other initiatives in order to bring people closer together.
Mr President, Commissioner, yesterday the inhabitants of Strasbourg forced decision makers to reject the well-known air courier firm, DHL' s, plans to set up a base at the Strasbourg-Entzheim airport. Now the company is trying to worm its way into the Nancy-Metz regional airport, which it has targeted because of its rural location where, due to the lower population density, there might appear to be less public opposition. But this is not the case at all. When it comes to noise pollution from aircraft and public health in general, it makes no difference whether an airport is situated in the town or the country: all citizens have the right to a peaceful night' s sleep. I could also mention the inhabitants of the areas surrounding Roissy, Satolas and Milan who are protesting. Milan has fallen into the clutches of Trans-European Networks which have failed to take into account the detrimental effect of their activities on local inhabitants' standard of living.
With air traffic booming and the new economy expanding rapidly, I can foresee a fresh increase in freight in the future. The Union must react and the Commission must propose tangible measures in response to the legitimate concerns of our fellow citizens. The entire transport policy needs to be revised in order to curb, or even reduce, air transport and related noise pollution. No research has been carried out into noise pollution from airports. It is essential to transfer short-haul air freight transport to the railways. And personally, I am in favour of banning night flights in order to respect the local inhabitants' need for a peaceful night' s sleep, for they already have to put up with excessive noise all day long. These three matters genuinely require urgent consideration.
Mr President, Commissioner, for some time the populations living close to Barajas Airport in Madrid have protested every time there has been an extension of the airport, for various reasons, but mainly because of noise pollution. I imagine that other populations living near any airport in any large city will have the same problem. I know that in the last two months the Government of Madrid has proposed a reduction in night flights, after 11.00 p.m., but I also know that the measures that have been taken have not had any significant effect on the quality of life of the population. Let us hope that it will improve. Hence the opportunity for this debate, which we should thank Mr Lannoye for.
From the joint motion for a resolution, I would like to highlight some of the proposals - please excuse any repetition - which I believe the European Commission should take note of if it wants to reduce noise pollution: a global and integrated framework for reducing noise pollution which should lead to a framework directive with concrete and binding measures; the uniform application of those measures in all Member States so that there are no distortions; a Community framework for the classification of noise which will allow measures to be taken with the rigorous allocation of slots and a reduction in flights; and progress towards the establishment of a common air space, which is not in conflict with local and regional measures.
In the fifth framework programme for research it would be necessary to carry out an investigation into the design of aircraft, with a view to reducing its influence on noise pollution. We should also work towards the reduction and disappearance of night flights and the promotion of the railway.
In truth, Mr President, if everybody disliked aircraft as much as I do and travelled by rail as much as I do, perhaps we would have fewer problems.
All of this work should be done in conjunction with the populations and residents' associations which are already pushing, throughout the whole of Europe, as in Spain, for a reduction in noise pollution, other types of pollution and a reduction in the enormous demand for air traffic. We should also cooperate in the creation of a noise map in local areas which would lead finally to a serious piece of work on the part of the European Community in favour of a reduction in noise pollution which is increasing as a result of demand.
Mr President, I live 10 kilometres from Malpensa airport as the crow flies and I spent all my working life as part of an aircraft control team, and I therefore feel very strongly about this issue.
First of all, I must say that many of the problems are the result of bad planning or no planning at all. The airports were built haphazardly and no practical assessment of the environmental impact was made as the towns, or certain parts of them, grew up around the airport structures. Regional planning is only a recent introduction, whereas airports have existed for a long time. The first flights to operate from Malpensa, for example, began as early as 1910.
Of course, there are other structures which are public nuisances - landfill waste sites, for example, which are created from old quarries with no planning - but, in the case of airports, we see the consequences every day, or rather we hear them, for they fill our ears rather than offending our eyes.
In addition, provision of information is poor. For example, many fingers are being pointed at cargo flights. Cargo flights generate neither more nor less noise than passenger flights. The amount of noise depends exclusively on the type of aircraft, not on what is being transported: a cargo Boeing 747 produces much less noise than a passenger Boeing 727. Consequently, a thorough knowledge of the facts is necessary even for debating purposes.
Then the legislative framework is also fairly complicated. Here, we have an example of the application of the principle of subsidiarity in its entirety, even extending beyond the European Union, for the standards are established by the International Civil Aviation Organisation, which is a supranational body. I welcomed the Commission' s remarks regarding a European legislative framework. For example, as has already been said, we need to establish what is intended by the word "night" . Does night start at 10 p.m. or at midnight? Does it end at 5 a.m. or at 7 a.m.? This is something to be taken into consideration.
Another factor is the involvement of the local authorities, for every airport is different. The noise impact differs even within the same airport according to the runway used. For example, runway 25 of Fiumicino airport is next to the sea and hardly disturbs anybody at all, whereas if an aircraft were to take off from the right-hand section of runway 16 it would disturb half a million people or so from the Ostia and Fiumicino communities. Local authority involvement is therefore important, although, I must stress, it needs to be within a general European legislative framework.
In my opinion, it would, on the whole, be feasible to eliminate night flights and ban them, although, I must stress, this must be done by taking specific local factors and also the type of aircraft used into consideration. It should not make much difference whether an aircraft has a built-in silencer or whether its silencer is fitted subsequently: the engine noise can be measured and an assessment made of whether the aeroplane is excessively noisy or not, irrespective of the date of manufacture or the type of silencer used. In any case, I would stress that we must not just concentrate on the individual factors in isolation but view the issue as a whole.
Mr President, noise pollution caused by aircraft is mainly a problem to those living near airports. This is, in principle, a localised problem which should, as such, be solved by the competent authority of the relevant airport. Different airports are already working on this by issuing flight bans to the noisiest aircraft or by banning certain night flights.
This solution, however, is not sufficient, since aircraft are produced on a global market. Competition hinders such solutions, and creates the side-effect that more noise will be produced at other airports. In short, we are simply shifting the problem. Technically speaking, the problem is not that enormous. By using state-of-the-art technology, it is possible to produce aircraft which generate six times less noise than aircraft thirty years ago. Since the life-span of aircraft is about thirty years, the effect of these technical improvements are not felt for a long while. The question is whether this long wait is desirable. I do not think so. If we actually want to do something about aircraft noise, technical improvements will need to be implemented more quickly. The extra cost involved will obviously be passed on to the user, who will pay more for their airline tickets. The user should be fully aware of the actual costs of flying, including all environmental costs. For the sake of fair competition, this should be done on a global scale.
The proposal from the resolution, which, among other things, presses for making information on the level of noise pollution around different airports available in a readily understood format, is a step in the right direction. I also back the other proposals to reduce noise pollution. It should be clear that, ideally, the actual environmental costs should be brought into the equation.
Mr President, Commissioner, your comments this morning on both subjects showed that we need not only rapid data highways, but also efficient air transport in Europe to remain competitive. It is obvious that this will lead, in our densely populated States, to increasing noise pollution for citizens. I support all those who have stated here that solutions can only be found jointly. I come from the region around the Cologne-Bonn airport, an extremely densely populated region. We have tried to restrict the noise pollution for citizens. Every major attempt was simply answered by the companies with the announcement that they would switch to another airport. The airports of Liège and Maastricht are within a radius of almost 200 km. The companies are really not bothered about where they start and land their cargo planes, in particular. For this reason, I would like to urgently request that we find joint solutions which achieve both objectives: a competitive airline industry in Europe and adequate noise protection for our citizens in the vicinity of airports.
However, I have surmised, Commissioner, from the Commission' s report that some basic conditions for this have still not been met. Firstly, it is obvious from the report that there is still no common method for calculating aircraft noise and, secondly, there is still no common method for monitoring basic data. I therefore come to my request: you have proposed specific measures to the Commission in your report. You have also set deadlines: the year 2001 for expiry of the old specification on noise emissions for old aircraft equipment. You have announced a strategy, which I welcome, for how the burden on particularly busy airports can be eased on the basis of objective data. However, you have not set any deadline for this.
My request to the Commission is that, together with the regions, you set deadlines, in the interests of both the companies and the citizens affected, which we can all work towards in a team effort.
Commissioner, Mr President, ladies and gentlemen, this matter of night flights and, more generally, noise pollution from aircraft taking off and landing at airport complexes is an extremely sensitive issue and embraces several areas of concern which require attention.
This sensitive issue takes us back to a recurring problem faced by all decision makers and politicians, whether they are local, national or, nowadays, European, and that is the problem of how to reconcile economic development with the need to safeguard the health and the standard of living of our fellow citizens. In effect, this embraces the three fields of technological, economic and regulatory considerations.
Although progress has unquestionably been made on the technological side, further progress is still essential in order to renew fleets of aircraft, particularly freight aircraft. The European Union must continue with its endeavours in the areas of research and technological development, equip itself with the means it needs to produce the standards envisaged, and give financial and technological support to all studies and programmes which make shared information available and which facilitate the modernisation of equipment with a view to limiting environmental disamenities.
However, at the same time, we have to take into account the economic aspect of the issue. Airport complexes are hives of intense economic activity and appeal; our intention to preserve jobs, reasserted in Lisbon, means that we do not have the right to avoid this issue. Any use of existing structures and the establishment of new infrastructures must conform to the legal instruments - the area-specific land use plans and national and regional development rules.
Finally, in terms of regulation, in the absence of standardised European rules, strict harmonisation of air traffic control and restrictions must be achieved in order to prevent dumping within the Union, a phenomenon familiar to us, which is governed by decisions taken simply at local level. We cannot allow this to continue. The citizens are waiting for decisions to be implemented within the relatively near future.
Mr President, Commissioner, I would like to make a few brief comments with regard to our joint resolution. We are discussing night flights, noise pollution and especially sleeping disorders. As a researcher who has examined the social effects of industrial labour, especially shift work, for years, I appreciate - and this has also been adequately proven scientifically - the seriousness of sleeping disorders and lack of sleep. Against this background, the entire discussion is relatively serious, bearing in mind Mrs Oomen-Ruijten' s comments on "the brink of the night" and the way we are discussing noise pollution, and the lack of harmonisation. In the foreseeable future, we will discuss at great length the more general aspects of aviation and the environment within the committee, including the common noise classification schedules, how to provide economic incentives in connection with noise and how to achieve aircraft noise standards. However, one thing is still lacking from the discussion, namely that we will need the political courage to talk about restrictions, bans if necessary, for night flights during a certain period and reach common agreements on this.
Mr President, it is certainly not a coincidence that so many Belgian Members have taken the floor during this debate today. The problem of night flights in a densely populated country such as Belgium is a very topical and extremely sensitive issue, especially since the Belgian Transport Minister issued a ban on night flights in Zaventem which, following a hefty row within the government, was withdrawn soon after. I believe that Mrs Van Brempt has outlined the dilemma very expertly. Tens of thousands of people live and sleep a stone' s throw away from the runway. 15% of the population are suffering as a result of the noise pollution generated by aircraft. Medical reports have shown that people living near airports are having to deal with health problems of an unacceptably serious nature, such as insomnia, high blood pressure, stress and depression. Needless to say, it makes no sense to ban night flights in one Member State alone. Businesses, such as DHL, will then simply move to airports in other Member States. As a result, we are at risk of finding ourselves in a downward spiral, where the citizens' quality of life is pulled down with it.
Mr Sterckx has already pointed out, with good reason, that measures to reduce the effects for those living near airports should not promote distortion of competition. The increase in the number of noisy, obsolete and unlisted Russian aircraft, in particular, is the cause of unacceptable noise pollution, not to mention the risks for the environment and safety which such aircraft pose. In my town, Ostend, where the airport is situated in the centre of town, there have already been over 50 incidents, so far only leading to material damage. I therefore concur with Mrs Oomen, who advocates uniform framework legislation, which will reconcile the economic and employment interests with the care for public health, the environment and safety and which will apply to all airports within Europe. The much publicised and promised common framework for noise classification of aircraft could not be here soon enough, Commissioner, especially given the Russian situation. I also hope that the European Commission will not budge one inch from the position it has adopted with regard to hushkits and will not succumb to American pressure.
Finally, I would like to ask that special attention be paid to the specific problems which smaller, regional airports have to contend with. They are fighting to remain profitable and are even unable to make the necessary investments to reduce noise pollution. This is why I would ask Europe, where possible, to help out in order to guarantee the viability of airports, but especially the quality of life of those living near them.
Mr President, I have taken careful note of all the comments made by the Members and I will pass them on to the Commissioner responsible for transport. Parliament' s message was very clear, as might have been expected, for most of the Members who spoke represent the interests of citizens who live very close to airports.
On the other hand, it was pointed out, and very rightly so, that airports represent major economic factors and that, if we start to impose bans, there is a serious danger that this will have adverse implications for employment.
Of course, the question which arises is how to reconcile economics with preserving the standard of living. Clearly, the level of noise pollution from night flights varies from one airport to another, according to the topography of the areas and population density. This is why, for the time being, the Commission is not going to place a blanket ban on these flights. Moreover, very few airports in the Community impose a full curfew: Paris-Orly is the only one to impose a total ban on night flights. Munich and Berlin-Tegel limit night operations to mail freight. A general ban on night flights would therefore seriously disrupt air transport activities. Most large airports place restrictions on the use of the noisiest types of aircraft or employ economic instruments in order to limit their use.
There are, effectively, a number of alternatives to banning night flights used by various airports, all compatible with Community legislation on market access. A notable example is the use of a noise quota system such as that employed by the London airports, or a ban on using the noisiest runways during the night, which one very well-informed Member referred to. In addition, the use of flight paths which generate less noise pollution, avoiding sensitive districts during take-off and landing, and the application of differentiated airport tax, calculated according to the environmental characteristics of the aircraft, are some of the solutions currently employed.
The question now arises of how to proceed in the future, and, most importantly, when to act. Pages 34 and 35 of the communication on air transport and the environment contain an action plan setting forth a precise schedule. I will not bore you with the details. You have the documents in your possession. The Commission has absolutely no intention of postponing decisions on this matter indefinitely. It has committed itself to precise deadlines.
With regard to the regulatory framework, we aim to present it at the end of this year, or early next year at the very latest. This harmonised framework could include common reference points for measuring the operational noise levels to be limited or prohibited, a provision allowing operators sufficient time to come into line with the new operational restrictions and the establishment of a right for people living near airports to request consultation and negotiations on noise reduction objectives. The economic measures proposed also provide for differentiated treatment of airlines according to the characteristics of their aircraft. In addition, the Commission envisages the development of a code of conduct based on current best practice.
I would also like to reply to the question on the drafting of a new noise standard. The ICAO is currently working on drafting a new standard, and this is long overdue, for the present standards date from 1977 - ages ago. Given the long life of an aircraft - thirty years - clearly, the effects of a new standard will only be seen in the long term. This is why we are insisting on the fact that these new standards should be sufficiently ambitious to counteract the environmental effect of the fast-growing air industry.
In the short term, the Commission considers that rules stipulating the progressive, but rapid withdrawal of the oldest and noisiest aircraft are the best solution, especially for airports whose capacity is restricted by environmental constraints. And the best way to ensure the environmental efficiency of these rules is to act at a worldwide level within the framework of the International Civil Aviation Organisation, as the Commission is doing, in tandem with decision making at a purely European level.
Thank you very much, Commissioner.
The debate is closed.
Mr President, in principle, we should proceed to the vote. It appears that the joint motion for a resolution is approved by all the political Groups. There are therefore no complications and there are no amendments. I would, however, like to request that the vote be deferred, if only out of a desire for consistency with this morning' s events, and also because it would be fitting for a resolution as important as this to be voted in by more than 40 or 50 Members.
Mr Lannoye, I understand that you are moving that the vote be adjourned. You know very well that this motion is to be made either by 32 Members or by a group. Are you moving this on behalf of your Group?
Mr President, I am, of course, making this request on behalf of my Group.
In this case, Rule 146 of the Rules of Procedure applies. This means that one speaker in favour and one speaker against may take the floor in respect of Mr Lannoye' s motion to adjourn the vote, and the majority here in the Chamber will then decide.
- (PT) Mr President, I would like to support this suggestion. I do not wish to be associated with the sabotage that was perpetrated today. I think that the person who decided on this course of action should have said whatever he wanted to, but he ought to have allowed the sitting to continue normally. He ought to show respect to his fellow Members such as myself, a Portuguese person, who will put up with a lot, but I am here to work. I do not understand at all how, after what happened, this House can have chosen not to vote on the resolutions on Ethiopia, which are urgent, and have allowed itself to proceed to other votes. I find this quite incomprehensible and I think that it makes this Parliament and us look ridiculous. This is a matter which has extremely serious political repercussions!
This was the speaker against. Is there anyone who would like to speak in favour of the motion?
I am giving the floor to Mr Blokland.
Mr President, I would like to back Mr Lannoye' s motion. I think that if there are fewer than fifty Members in the Chamber, it is unfair to vote on such a significant issue. This is why it is important that this Parliament make a clear statement, and a clear statement is only possible if a large majority of this Parliament is present, and not just fifty Members.
We have now had a speaker in favour and a speaker against. We will now proceed to vote on Mr Lannoye' s request to adjourn the vote on this item on the agenda.
(The request was rejected) We shall now proceed to the vote.
Joint motion for a resolution on night flights and noise pollution in the vicinity of airports.
Mr President, various Members, such as Mr Beysen, who has disappeared and reappeared in the meantime, and Mrs Gebhardt, have already remarked that there are fewer Members in the Chamber than earlier this morning. It is clear to us too that there are now even less than half of the Members here than there were earlier on. The Members who have left are a mixture of Members who supported me in my request for a quorum and those who heavily protested against it. It seems to me to be a good thing that this debate has got under way and I would like to extend warm thanks to the Members who supported me in this. I also welcome the fact that, clearly, the choice is not about retaining or abolishing Fridays, but very much about improving the present situation.
Mrs Buitenweg, we are voting at the moment. We will not enter into a debate on Friday sittings. If you have a request on a point of order, I would ask you to submit it now, if not, I will now proceed to the vote.
Mr President, I accept the vote which has just been held and that a decision has been taken to vote now. I would like to point out, however, that the voting will be by roll-call. This is very important because it will then become clear how many Members were present and, more importantly, how many have left.
Ladies and gentlemen, we will now attempt to hold an orderly vote. This seems to me to be in the interest of the good Rules of this House. We are going by the Rules.
(Parliament adopted the resolution)
Mr President, I would like to say something about the Rules of Procedure which I think is very important given that the MEP, when she asked for a quorum, cited that it is her right under the Rules of Procedure. That is correct, even though I do not approve of her behaviour politically. But she has now said something which must be objected to in respect of the Rules of Procedure, namely that we will now see from the numbers how the importance of this vote is to be assessed. I do not consider this acceptable. Under our Rules of Procedure a vote is fully valid if it has materialised in a proper fashion, even if those who requested that the quorum be determined were no longer able to do this because there were no longer enough of them. Even then a vote is fully valid.
Mr Posselt, you are absolutely right. It is a fact that all votes are valid, irrespective of the number of those participating. The legality of this vote is thus beyond dispute.
Mr President, we all have experience of trade union movements, national parliaments and so forth. The reason for rules of procedure is that they guarantee democratic principles and obviously if, at some time, someone wishes to highlight a particular political problem, then they are perfectly within their rights to do so. If, however, a right is somehow abused, I am not sure if that abuse has anything to do with democratic ethics. I am speaking on a more general note here. In other words I am not sure if, in the final analysis, it has more to do with being obstructive than with proving that there is indeed a genuine problem. What causes me particular regret is that we all have experience of national parliaments and so on and this sort of abuse rarely takes place.
Mr President, I have already asked for the floor four times this morning in order to point out to those Members who expressed irritation at this morning' s events that, ever since the first day of the new parliamentary term, we have requested more clarity regarding Fridays, i.e. to have either a proper meeting or no meeting at all. I think that the problem could be solved very quickly if we could schedule the votes for the end of the session, like all the other days, and ask for everyone to sign the attendance register at the end of the day. It would then become clear if we would be prepared to consider this a proper meeting or not. I therefore recommend that this problem be raised in later proceedings so as solve this Friday problem once and for all.
Mr Meijer, I would thank you and other Members for their creativity in coming up with solutions to this problem. This will not help us any further this morning. All that remains for us to do this morning is to apply the Rules of Procedure in an honest and transparent way and, as such, I am at your service and at the service of the Rules of Procedure. Needless to say, I will refer this morning' s course of events to the President and the Bureau, upon which the competent parliamentary committee will deal with this matter further. This is clear enough, I think.
I would now like to proceed with the discussion of the next item on the agenda, so that we can debate its content. Let us move on to the next item.
The forestry sector after the December 1999 storms
The next item is the joint debate on the following oral questions to the Commission:
(B5-0217/2000) by Mr Savary and Mrs Gebhardt, on behalf of the Group of the Party of European Socialists, on the problems in the forestry sector following the storms in December 1999;
(B5-0219/2000) by Mr Daul, Mr Martin and Mr Redondo Jiménez, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats.
Mr President, I welcome this point of order, for foresters and the forestry sector cannot wait for the outcome of these rather irregular debates which can only have one effect today, and that is to send out a message proclaiming that the European Parliament is made up of absentee Members, whereas most of our fellow Members, including those here today, are certainly not relaxing in front of their televisions but are working in the field. The issue is wider than that. In reality, this is nothing more than a feature of the anti-Strasbourg sniping which has developed. Let us be completely clear about this and not try to pretend it is otherwise or to evade the issue.
Thank you for giving me the opportunity to speak on the forestry sector. As it happens, we already expressed our sympathy, as we are wont to do, in a resolution of 20 January 2000, and requested that the Commission supply us with certain information and undertake to help those of our citizens - and they were numerous - who were in difficulties, for this disaster affected the whole of Europe.
Now, four months later, we are sufficiently removed from events to be able to learn both from what has been done and what has not, and we are expecting a tangible response from the Commission to this question. Did we actually intervene? Did we employ the means available to us? This time, we are not claiming appropriations for exceptional circumstances under the "natural disasters" heading. The sector is simply assessing the extent of its difficulties and the resulting risks - economic risks, security risks, that is to say fire risks, and also risks of non-reforestation, for if it is not possible to remove the wood in the coming weeks, many foresters would prefer to leave them where they are, and then the forestry sector will be in permanent difficulties, and with it the primary processing industry.
Four months on, the purpose of this oral question is therefore, Commissioners, to inform you, first and foremost, that the condition of the forestry sector is critical. In the space of two days, 193 million cubic metres of timber have flooded the market. The first question is that of price control and regulation of the market, since the cost of removing some low-quality species is now more than the market is willing to pay. We are familiar with the regulation of the market in the context of the common agricultural policy. We are not asking you to include timber in that policy, but it appears that Europe could have employed equivalent measures to assist the timber market during this exceptional crisis. It could have temporarily regulated the timber market for a period of several months. The question has been put to you. What action are you going to take?
Secondly, what have you done and what have you achieved with the means available? I refer to the means which allow us to grant exemptions from the competition laws to help exporters, for the cost of transportation of timber which has been exposed to fungal or parasite risk is totally unacceptable, provided that there is a buyer. If we want to support the market, we must support the transportation necessary for export to places further afield. Is the Commission prepared to take steps to do this? To what extent has it implemented Article 87(2) of the Treaty, which allows it to grant exemptions? To what extent, if at all, has it approached the WTO to request it to grant derogations? What has it done to set up means of remedying the natural disasters affecting the forestry sector? These are not virtual instruments. We have rules, such as Article 30 of Regulation 1257/1999. If it has not done so, what action does it intend to take in the forthcoming weeks? The matter is urgent. Finally, I call for the DOCUP development plans to give unequivocal consideration to the forestry sector and the timber industry.
Mr President, I would like to inform the honourable Member that the Commission is quite aware of the extensive problems caused by the hurricanes at the beginning of December 1999 in Denmark and Sweden and at the end of December 1999 in France and Germany, the devastating effect on the entire forestry industries of these countries and the implications for those employed in the industry. May I refer you to Mr Barnier' s speeches at the plenary sitting of 18 January 2000, when he stressed that the Commission would willingly employ every available means to assist the Member States.
Nevertheless, with regard to forest damage, I must also remind you that the European Parliament, notably in its resolution of 31 January 1997 on the forestry strategy of the European Union, and also the Council of the European Union, have repeatedly stressed that the Treaty does not lay down any specific competence for a Union forestry policy. Thus, the European Union does not have the necessary means to intervene in the way stipulated by the two resolutions. In effect, timber is not among the products listed in Annex I of the Treaty. There is no legal framework and timber cannot therefore be governed by a specific market policy, even temporarily. Although such actions are theoretically possible under WTO regulations, well-defined, solid legal, economic and commercial grounds would be necessary to persuade our trading partners to accept them. To date, the Commission has not received a detailed analysis justifying its taking such a step. I will come back to this point in a moment.
It is therefore, first and foremost, national aid to the timber industry which is the most appropriate means, at national, regional or local level, of supporting the worst affected forestry sites in the industry, and the Member States have to decide on the procedures for providing this aid. The Commission is therefore currently assessing the national aid systems notified to it by the national governments for alleviating the effects of hurricanes on the forestry sector according to the effects on competition at European level. The departments of the Commission are assessing these aid systems, particularly in the light of Article 87(2b) of the Treaty, which governs the compatibility of the aid envisaged by the Member States in the event of natural disasters.
The aid programmes notified by the French Government do, in fact, contain a general measure supporting the windfall transportation which may result in some of the timber being transported to countries outside the Union. The Commission stresses that Article 87, paragraph 2b of the Treaty does not constitute an exemption from GATT regulations as such, and we and our legal departments are assessing the compatibility of this measure with the Treaty on the basis of recent information. The French authorities may be requested to provide further information.
With regard to the joint financing of aid programmes proposed by Member States under Article 30 of Regulation EC/1257/99 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF), I would further stress that the Commission is prepared to be extremely flexible. However, it is first of all up to the Member States to amend their initial programmes. In the meantime, two Member States, including France, have presented their adapted programmes, which now include a substantial section on bolstering the forestry industry following the storms at the end of 1999. In this context, actions are proposed for the removal, storage, transportation, protection and replenishment of the devastated forests in order to support the sector. These dossiers are currently under negotiation between the Commission and the Member States, but I can state here and now that the Commission' s attitude is favourable.
I have received five motions for resolutions in accordance with Rule 42(5) of the Rules of Procedure.
The vote will take place after the debate.
Mr President, first of all, I would like to congratulate you on the way you handled the debate this morning. You encountered a storm and weathered it without the help of the Commission. But Commissioner, I would also like, and I feel that this is essential, the institutions of the European Union to bear witness to the solidarity which unites the Member States, in particular in the event of exceptional disasters such as the storms of 26 December last which caused such unprecedented damage to a number of forest regions in France, Germany and Austria.
There is an urgent need for us to begin using the instruments available to the Union to assist the affected regions and support the individuals and companies concerned. The need for our support is all the more pressing given that transportation, storage and forest exploitation cannot be delayed without serious consequences in terms of both the quality of the products and the restoration and protection of forest ecosystems. Thus, in the Alsace region alone, more than 6.5 million cubic metres of woodland has been devastated, which is essentially equivalent to one to three years' harvests.
Clearly, the influx of timber onto the market will send prices plummeting and so further damage the industry' s economic operators. Once again, the way that the sector is structured may facilitate the search for joint solutions between the upstream operators which manage forestry resources and the downstream operators which exploit them. The inter-trade system introduced in France can certainly play a major part in the search for, and development of, these joint solutions. Indeed, since they are designed not to protect the interests of any one section of the industry, they facilitate the protection of the industry as a whole, promote the timber sector and ensure respect for the great internal balances which make it possible to consolidate the whole. Although regional in scale, inter-trade bodies also have a local impact and are immediately efficacious in critical situations such as that of our forestry companies and the timber industry.
We should therefore favour direct contacts with potential partners, even more so given that inter-trade bodies are also the consultative partners of local governments and national authorities with regard to defining forestry policies and hence with regard to the search for immediate solutions to crises. They are also able to identify bottlenecks in the implementation of safeguard programmes. This is why I ask you not to disregard direct consultation with the industry' s operators in your consultation mechanism.
Moreover, regulations can be a constraint which varies according to the State in question, as is, notably, the case with regard to grain storage, in respect of the impermeability of the ground, the water sampling limits, which are set at 5% of the low water discharge in France and 30% in Germany and waste disposal monitoring. I therefore feel that exceptional measures should also be implemented. The scale of the disaster shows that the aid pledged by the State or confirmed at local level will not be sufficient to cover the damage reported. It is therefore essential to be able to draw on the Structural Funds to finance special measures for forests and the timber industry in the case of disasters in objective 2 or former objective 5b areas.
The same applies to rural development measures and other, more specific, economic or environmental programmes, in parallel with actions for using up workable timber, which represents about 50% of the windfall. It would also be desirable to promote incentive measures for using the poorer quality wood for energy production. However, the urgency of the situation calls for flexible, simplified procedures to financially supplement the provisions already introduced by the Member States
I therefore call upon the Commission to seek consensus with the industry as a whole and the Member States concerned in order to find effective, immediate solutions, for the greater the consensus, the more effective the solutions will be.
Mr President, ladies and gentlemen, I experienced the storms of Christmas day 1999 in my home city of Paris and only managed with extreme difficulty to return on the same day to Germany, where the forests were unrecognisable. Further south-west, in France, my parents spent many days in the dim light of the petroleum lamp which I had given to them once as a present. We do not know when and in what form the next disaster will strike.
Permit me, therefore, to say something about the current problems and to expand on one aspect of the comments of my fellow MEP and friend, Gilles Savary. It concerns point 8 of the joint motion for a resolution in which we ask the Commission to create instruments which make it possible to take rapid and effective action within the European Union if we are faced with a crisis situation as a result of accidents or natural disasters. We presently have neither the money nor the infrastructure for this.
We should not in future rely on cross-border neighbourly aid as in the case of the storms at the end of the year. It was offered on a voluntary basis in an exemplary manner. It is also a healthy and important expression of solidarity. However, in itself it does not constitute a European solution. The European Union must take full responsibility for its citizens. The Commission must, therefore, quickly rack its brains to find instruments for rapid and effective emergency aid. We will expect proposals for solutions soon. We need have no qualms about making these proposals unconventional and bold. There will certainly be no lack of support from the European Parliament. The time has come to move on.
But first we must sort out the current consequences of the Christmas storms. This involves three things in particular.
Firstly: we must not let the timber market collapse and must, therefore, directly intervene on behalf of the many small and medium-sized enterprises. Secondly: we must, as an exception, also support necessary transportation and exports of valuable timber to third countries. The Commission must urgently discuss the approval of export subsidies with the WTO. Thirdly: we must do everything we can to counter the risks of fungus, pest and fire so that the damage does not become even worse.
Commissioner, when you say that national aid is the important thing now, then I would say to you that this also means that, in this instance, you do not want to organise the common European market.
Commissioner, Mr President, it is true that your news and your message are extremely disappointing when we think of the emotional concern shown at the damage caused by the storms last December. Mr Barnier was very emphatic in his speech, assuring us that the European Union was, in effect, going to do something to help the victims. By victims I mean the small-scale foresters who have been ruined, but I am also referring to the small seaside businesses who now have to face the influx of tourists. Well, now we know that forests do not fall within the remit of the European Union.
So we are going to use part of the Structural Funds to finance emergency aid in the event of natural disasters. Yet we are well aware that this will take time. And, in this regard, may I say that the European Union' s policy consists of robbing Peter to pay Paul. We cannot support this policy, for it amounts to depriving some to provide for others, to the detriment of future projects. In my opinion, this is really not good enough, and we expect tangible measures from the Commission. The citizens are calling for immediate action.
Mr President, the document on the difficulties faced by the forestry sector following the storms in December 1999 only refers to the damage caused to the wooded areas in order to better illustrate the price drops in the timber sector and the implications for foresters and timber exporters. The resolutions deal mainly with the regulation of the timber market and export subsidies.
For my part, I would like to speak up on behalf of forestry workers, who receive no mention at all, even though it is their efforts which are keeping the timber sector going. The storms were more than just an environmental disaster for all of us and an economic problem for the profiteers of the timber sector. They have resulted in a sharp deterioration in the working conditions of foresters and lumberjacks, whose jobs are extremely dangerous at the best of times with the very highest accident rate which will continue to rise. The discomfort and danger involved in their profession is illustrated by the fact that there were over 100 casualties in the 1990 storms in Germany. The forestry workers' salary is shamefully low - a mere 6900 francs. They are calling for a decent salary which offsets the risks involved in their job. They are demanding to be able to retire at 55 and calling for an improvement in their working conditions, which are still antiquated and result in the physical deterioration and sometimes death of a number of workers each year. We support these legitimate claims.
Mr President, in relation to the storms which occurred last December, the Community did not match up to our expectations during the initial emergency period and now it is late in fulfilling its promises of aid.
The Commission has a duty to learn the lessons of the storm disaster, and strengthen the effectiveness of Community texts. Between the initial emergency period and the current challenges, with problems in the transportation, storage and sale of wood, there is a chronological gap corresponding to a gap in institutional support. This must be remedied and the States concerned must be awarded logistical support in the follow-up to the initial emergency period.
In its resolution last January, Parliament asked the Commission to submit practical proposals if it were found that the funds available for aid were insufficient. So what has become of these famous practical proposals? The Commission should use these proposals to prioritise its reaction to the slump in wood sales, for what we had feared is actually taking place, and it is becoming impossible to sell wood. And what measures has the Commission taken or planned to promote the immediate cultivation of damaged plots of land, without which the effective reconstruction of our forests cannot begin. Sadly, one merit of this ordeal is that it will have reminded us that wood is an industrial raw material, one that is, furthermore, essentially renewable.
The sustainable and efficient management of our forests requires an economically viable forest. Similarly, only sustainable forestry can provide a proper foundation for a competitive wood industry, while making a crucial contribution to the development of rural areas.
The Member States are, and must continue to be, the main operators in forestry policy in Europe. This must not, however, stop Europe pursuing the coordinated management of forestry issues. The sometimes extremely binding regulations governing the single market apply to forestry products. In return the Community must provide support for these products, especially at times of crisis. Community action in favour of the forestry sector is appropriate inasmuch as it creates added value for the national action which has been undertaken.
This is an ideal justification for the principle of subsidiarity, for instance in matters of protection against atmospheric pollution and forest fires, or forestry certification, and also in matters of support for the implementation of a world convention on forests.
I support the Community initiatives in favour of the tropical forests, but I am astounded that there is not the same enthusiasm to come to the aid of our own devastated forests.
Mr President, Commissioner, ladies and gentlemen, it is now some three months since Hurricane Lothar caused devastating damage to forests in Europe, and in particular France and Baden-Württemberg. In Baden-Württemberg alone the accumulation of storm wood runs to about 25 million solid cubic metres. This equates to three times the average annual felling and this has already led to 30% lower timber prices. Just the cost of remedying the damage in Baden-Württemberg, the area for which I can speak as the delegate, runs to about DM 1.5 billion, of which DM 300 million are needed simply for reforestation.
However, Hurricane Lothar is not a problem specific to Baden-Württemberg. France and other EU States have also been greatly affected. Nevertheless, the Commission has so far refused to make additional budgetary allocations available and prefers to cite, in this instance represented by Mrs Schreyer, the fact that final agreement has already been reached in the European Parliament on Budget 2000 and that the requirement for additional funds should be covered by the Member State in question from the funds already allocated.
However, the redistribution of funds was made subject to approval and this approval has not yet been given. I consider the argumentation of Mrs Schreyer to be somewhat cynical when you consider that, only a few days later, she announced that the additional financial requirement of EUR 300 million for the EU Balkan commitment, which is undoubtedly important, would be covered by EUR 300 million from the agriculture budget without the farmers noticing it, and this includes forest owners.
I would like to stress once again that we are dealing here with extremely long-term damage which may also have ecological implications. Tidying up, storage and reforestation all involve intense physical work. Commissioner, I know what I am talking about. I am a farmer. I have seen how the hurricane took the roof off our stable and I have seen the state our private woods are in. We were able to put things right ourselves but, by and large, this is not the case for all areas, all persons, all communities. You can see that. But that this is done quickly and efficiently and, above all, is sustained long term is an ecological necessity.
During his visit to the Black Forest on 16 February, the Commissioner for Agriculture, Rural Development and Fisheries, Dr Fischler, indicated broad flexibility within the existing financial framework for measures for rural development. He indicated, as you have today, Commissioner, that you are willing to give consideration to, to help ...
(The President cut the speaker off)
Mr President, the natural disaster which overtook European countries was tragic. I am in complete agreement with the Members who have spoken on the matter and, believe me, the Commission would love to be able to do something about it. Yet neither the Treaties nor the budgetary regulations provide for this possibility.
As I said before, no Community framework exists which would allow the Commission to adopt initiatives to provide direct aid to the forestry sector. Moreover, the same applies within the framework of Regulation 1257/99. It is the Member State itself which has to adopt the necessary initiatives and provide for appropriate aid. According to the principle of subsidiarity, the Commission cannot direct resources from the rural development programme towards channels supporting the timber industry following storm damage. The Commission cannot apply competition regulations to authorise national aid or joint financing initiatives under the provisions of Regulation 1257/99. Moreover, negotiations are in progress with the Member States and I have made it quite clear that, within its institutional and legal capabilities, the Commission is doing everything in its power and more, and is being as flexible as it possibly can.
It is unfortunate that the institutional authorities have decided that forestry policy is to be governed by subsidiarity, and that it does not fall within the competences of the Commission but is wholly the responsibility of the Member States. This is something which the Commission cannot change for the moment for that would mean amending the Treaty, although reform of the Treaties is currently being discussed.
I therefore call upon all Members who are convinced that subsidiarity should not apply to forestry issues but should be the remit of the Community to make representations to their national governments to this effect.
Commissioner, you have been extremely active this morning. The debate is closed.
We shall now proceed to the vote.
Joint motion for a resolution replacing the resolutions on the economic effects of the recent storms on the forestry sector in Europe
(Parliament adopted the resolution)
Declarations of vote and other declarations
Mr President, I voted in favour of this resolution and I am glad that those behind the sabotage which, from 9 o' clock this morning, prevented us from carrying out our work properly and voting are no longer present to turn this Parliament into an undignified circus.
Imagine if other citizens were to go about their work in the same way as those delegates who think that they have a four-day week here, even though the five-day week for the plenary meeting was agreed in Strasbourg. This Parliament has actually agreed, and I also say this to the delegates over there who want a democratic vote, that Friday will be a session day in Strasbourg. It is indeed a strange concept of democracy, and this also applies to the others who instigated this circus, if the opponents of Strasbourg are now using genuinely dirty tricks to sabotage Fridays.
I was a Member of this Parliament 35 years ago and in all my time I have never seen such abuse of the Rules. One really should expect delegates to respect a democratic decision reached by majority, such as that concerning our session calendar, even if it does not suit them. But they are bad losers and they really do not care that they have prevented important resolutions being taken for the citizens of the EU and, in particular, those who are starving in Ethiopia. This latter point is especially grave and reprehensible. I hope that those who instigated this procedural circus will be punished by the voters.
In the interest of forest owners, including in my own State where, to be fair, the last storm disaster was not as devastating as here, for example, in Alsace, I hope that measures will be taken by the EU, as proposed here, in order, above all, to prevent small and medium-sized enterprises going under .... (The President cut the speaker off)
Mr President, I would very quickly like to go back to the events which took place during the explanation of votes or during the point of order this morning. I am very new to this Parliament and I would just like to express my deep disappointment at the incident. Of course, I respect the Rules of Procedure and democracy, but the strategic, political action of a mere forty or so Members has prevented us from voting on Ethiopia.
On behalf of this Parliament, I would like to apologise to the people of Ethiopia, to the men, women and children who are suffering in a tragic situation and in relation to whom Parliament was prevented from adopting a position this morning. I am extremely concerned. We were able to vote on the last two items, which were also urgent, but, in all honesty, I would have preferred to have voted for the people of Ethiopia and to have lent them the support of this Parliament. Once again, I apologise to the people of Ethiopia.
Mr President, I would like to support what Mr Daul has just said. For me also the timber trade is something of great importance, but then our aid to Ethiopia is equally important. For this reason I would like, and I attach great importance to this since you did not previously allow me to speak again when Mrs Buitenweg falsely quoted me, once more to clearly ask: where are those who this morning arranged this whole theatre? Why are they not here now at the end of the session, proving that the work of Parliament is genuinely important to them? That is the real question.
Mr President, like everyone else, I am deeply concerned about the situation we have landed up in. I find it disagreeable to have taken part in the votes we have had when there are so few of us. In actual fact, I abstained from voting in all our votes this afternoon because I did not think that I wanted to be involved and participate in making decisions which are as illegitimate as I believe they must be when there are so few of us.
I support the protest action which has been taken here today. I am a new Member and therefore a little shocked when I hear that the unsatisfactory state of affairs which prevails on Fridays has been going on for years, unchanged. If that is the case, vigorous protests are certainly needed so that we can bring about a change, for matters cannot continue like this. We shall be a laughing stock throughout Europe. I notice that, today, we are concluding this sitting with approximately fewer than 40 Members here to make decisions. It is disgraceful.
Mr President, firstly, I voted in favour of the last motion and the amendments thereto. That was the formal declaration of vote. I would like to rid certain people here of the misconception that those who took the initiative for quorum counts are no longer present. It is true that some have left. But I am one of the people who took the initiative and I am still here, just as I am here every Friday. I have noticed that some people say that there are people who are after a four-day week, but I am certainly not one of them. I am, however, of the opinion, that we need to work a proper five-day week, which is not happening at the moment, if the number of MEPs in attendance today is anything to go by. And this is why the problem has arisen. If Fridays were like Tuesdays or Wednesdays, then it would not have been necessary to have this debate and the counts here today. This will now have to be carried through to the moment at which Fridays either run in the normal way or, due to a lack of interest, they are abolished, which is once again a likely scenario.
- (PT) Mr President, I would firstly like to explain why I voted the way I did: I voted in favour of the joint motion for a resolution because I agree with the serious concerns and actions it puts forward, although this does not represent a change in my Group' s position. Our position is that we have concerns about the Union' s courts having responsibility for forestry policy.
Nor can I fail to mention the fact, which has already been referred to here, that the saboteurs of this morning' s sitting did not take part in the vote, and I am delighted that the PPE has suggested a nominal vote, which will clarify the matter. There is a French saying about the arroseur arrosé - the biter being bit. Here we have the saboteur saboté - the saboteur hoist with his own petard. It is deplorable that we have been involved in this circus. Those concerned could have made a point of order, since it is an important issue that the Bureau and the Conference of Presidents have to address. But they went too far. They showed no consideration for Ethiopia and sabotaged the votes. They then suggested a nominal vote so a count could be taken. As we can see, however, when we take a decision here on an issue related to storms, disasters or Europe' s interests, that is, serious matters, they are no longer present. Almost none of the 32 gladiators were present for the final vote, which is utterly deplorable and which clearly reveals the true intentions of those who destabilised this morning' s sitting.
Mr President, I would like to say to Mr Daul and Mrs Lulling that, in debates on the Rules of Procedure, you must always bear in mind that there are also tactical and strategic aims coming into play. It is no different for you than for those colleagues who tried what they did.
For the first time this morning I joined in the request for the quorum to be established. I am a supporter of Strasbourg and a supporter of Fridays. However, I am of the opinion that those who wish to ensure that the work of Parliament continues to be carried out should also be present. I therefore thought to myself that a warning shot was in order; what then happened I thought went too far and I did not want to fall into line because I thought that it was about Strasbourg and Fridays. For that reason, I did not go along with it any further. But the fact that those delegates did what they did you have to grant them. You then have to respond accordingly.
The Rules of Procedure, and I would like to pay my respect to the President here, were sensibly interpreted this morning with great composure and great calm. Matters proceeded as was established. The votes which were carried out are proper votes. They are no less valid because only a few delegates participated.
I consider that, by exhorting our colleagues, and also the Groups, to be present, we should try to rescue these Friday debates and these Friday votes and to bring about a positive outcome.
Mr President, I would first of all like to thank the President of this eventful sitting, the Members present and Mrs Reding. Commissioner, with regard to the forestry issue, I would like to say that, although your openness has sometimes made your words difficult to accept, you have, at least, been frank, in contrast with those declarations made at the time of the incidents, which may have been rather rash. I sincerely feel that your approach is far more beneficial to the credibility of the European Union than the tone of the declarations made when the issue first arose, which led us to believe that Europe was much more involved than it actually intended to be.
The subject of the forestry sector is now open to debate, and we must take up the issue of natural disasters as well, for we cannot endeavour to draw closer to our citizens and then explain to them that we are unable to help them when they are in trouble, while, at the same time, we are sending task forces abroad. This is a matter of genuine symbolic and political significance. So thank you.
I would like to express my support for the comments of Mr Daul, who worked together with Evelyne Gebhardt to draft this resolution on the timber industry, and to express my regret and shock at the fact that we have exploited the plight of the people of Ethiopia to further our petty games. Petty games which are not acknowledged, moreover, for although, effectively, the right does exist to request that the quorum be tested and also to bring up the issue of Friday working, it is blatantly obvious that this morning' s events were an attack by the anti-Strasbourg faction. And, even more seriously, it appears that this incident may well be repeated every Friday. We do, however, have one small consolation in that it will not be long before their refusal to participate affects those who were conspicuous by their absence today and who managed to derail this morning' s sitting.
We simply need to return to the issue of the agenda again as soon as possible. It is a well-known fact, and I am publicly admitting it before all those here today, that the Chamber is never full because Parliament' s work is specialised. Nevertheless, we must stop trying to hide...
(The President cut the speaker off)
Mr President, I would like to remind the House that, several months ago, Parliament rejected an amendment calling for Friday sittings during plenary sessions in Strasbourg to be abolished. At the very least, one would expect Members to abide by their vote. This amendment was rejected by a large majority. Therefore, we cannot now make any changes to our practices for the year 2000.
Finally, I would like to join the Members who have spoken in expressing my profound shame at the incident. Parliament was prevented from voting to send aid to Ethiopia by petty political issues. I feel truly ashamed.
Mr President, I, too, regret the actions which prevented this House from working this morning. However, I welcome the fact that all those who have spoken before me also condemn the manoeuvres and they are the hardest-working Members of this Parliament.
I feel that we must be constructive in learning from this morning' s events. In the first place, we have a Treaty and positions of the European Parliament in favour of Friday morning sittings. We must enforce the Treaty and the European Parliament decisions. I call upon Parliament' s Bureau to charge the relevant Committee to examine the Rules of Procedure and any practices of the European Parliament which might penalise Friday morning meetings in Strasbourg, for we should, on the contrary, be making every endeavour to enhance their status.
Mr President, I too would like to congratulate you on the way in which you have conducted this difficult session and I would just like to say something factual to my colleague, Mr Meijer. I have been in this House for 21 years in all, although only 6 of those as a parliamentarian. I have taken part in every Friday session for 21 years, even when I had another job and was not a delegate. In this regard, I would also like to thank the staff who work so exceptionally on Fridays. However, irrespective of that, I would like to say that I have repeatedly seen such attempts over these 21 years. For this reason we introduced a quorum for determining the quorum because we wanted to rescue Fridays. That is how all this came about.
However, I would like to say to Mr Meijer that at some point it was also decided that we would pass legislative resolutions from Tuesday to Thursday and not on Fridays, for which the quorum is not prescribed as compulsory, when we would deal with issues which are not controversial so that resolutions which are not controversial, but important nevertheless, can be passed. That was the consensus, and this consensus was reached here. Perhaps it is a healthy shock and Mr Graefe zu Baringdorf is perhaps right. But I would ask you to clearly understand that Friday was never intended for legislative resolutions. These resolutions are not legislative. They are, however, important and they are consensual. We should therefore be able to pass them peacefully and in a dignified manner, and that is why, at the end of the day, we have passed them peacefully and in a dignified manner.
Thank you, Mr Posselt.
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 12.25 p.m.)